Citation Nr: 0106997	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected PTSD.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded this matter for additional development of 
the record in July 1997 and again in July 2000.  



FINDINGS OF FACT

1.  It cannot be established from a facial comparison of the 
criteria for evaluating mental disorders, as in effect prior 
to, and on and after November 7, 1996, which criteria are 
more favorable to the veteran's claim.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of considerable inability to establish or maintain effective 
or favorable relationships with people; by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment and occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment or abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  The Board notes that the provisions for 
evaluating mental disorders were changed, effective on 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Consequently, the 
Board will consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (2000).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent evaluation is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish and 
maintain effective relationships be considerably impaired and 
that the psychoneurotic symptoms result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. 4.132 including Diagnostic 
Code 9411 (1996).  

The veteran was most recently afforded a VA examination for 
PTSD in February 1998.  At that time, he reported that he had 
"gotten back into alcoholism" and had been charged with 
driving under the influence in November 1997.  He also noted 
being hospitalized for depression and personality disorder 
problems.  He also described an incident whereby he was 
involved in an auto accident in September 1997, but denied 
that he had been drinking.  He did admit feeling very 
depressed at the time, but not suicidal.  

According to the veteran, he began drinking again 
approximately 7 to 8 months after his retirement for his job 
at the Post Office because he had nothing to do and was 
depressed as a result of his retirement, which he described 
as the worst thing that ever happened to him.  He complained 
that he was unable to sleep at night and noted that he 
sometimes got so depressed that he could not get out of bed.  
He was described as being paranoid and frightened of 
everything.  He reported that he stayed in the house, because 
he was too scared to go out.  He indicated that he could not 
do anything and that he felt worthless.  He expressed a 
willingness to work, but complained that no one would hire 
him because of his PTSD.  

The veteran further reported feeling anxious all the time and 
stated that he experienced intrusive distressing thoughts and 
recollections of his war experiences a substantial amount of 
the time.  He was noted to be excessively jumpy when exposed 
to unexpected loud noises.  According to the veteran, he felt 
depressed approximately 3/4 of the time.  He also reported 
crying spells and constant suicidal thoughts, but noted that 
he would never harm himself because of his Christian beliefs.  

The veteran's energy was noted to be limited and he 
reportedly did not have any interests at all.  He experienced 
nightmares approximately 3 times per week.  His appetite and 
weight were described as being variable, although at the time 
of the examination, he was noted to be somewhat overweight.  
Additional complaints included irritability and homicidal 
thoughts, but he denied any violent behavior towards others 
at the time of the examination.  He said that he tried to 
keep to himself in order to avoid getting into conflicts with 
others.  He denied any psychotic hallucinations or delusions, 
but was noted to be hypervigilant and very suspicious and 
distrustful of others.  For example, he reported feeling that 
his next door neighbor wanted his house and watched him 
constantly and had cut his telephone lines.  

According to the veteran, he had 2 or 3 close friends whom he 
kept in contact with by phone.  He further explained that he 
liked to be with people when he felt normal, but that lately 
he preferred to be alone all the time.  He complained that 
everybody seemed to be trying to take his money and to be 
scheming against him.  He was not taking any psychiatric 
medications at the time of the examination which he 
attributed to potential problems with his liver secondary to 
his drinking.  He was also not engaged in any sort of 
individual or group counseling.  

The examination revealed the veteran to be adequately dressed 
and groomed with good hygiene.  He was alert and fully 
oriented, and his behavior was described as appropriate and 
cooperative.  His mood was anxious and depressed.  He 
appeared to be tense and restless and was tearful at one 
time.  He also had sweaty hands and appeared to be self-
preoccupied.  His eye contact was fair.  His speech was 
clear, relevant and logical.  

The veteran affect was described as being appropriate, but 
restricted.  His psychomotor activity was within normal 
limits.  He did not appear to hallucinate during the 
interview and his thinking was free of loosening of 
associations or flight of ideas.  His thought content was 
paranoid, but not grossly delusional.  His insight was 
partial.  His memory was intact and concentration was 
adequate.  In addition, his fund of general information, 
abstract thinking and judgment were intact.  

The final diagnoses included those of PTSD and alcohol 
dependence.  The veteran was placed at 60 on the Global 
Assessment of Functioning Scale indicating moderate 
difficulty in social and occupational functioning; for 
example, few friends and conflicts with peers and friends.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
for a 50 percent evaluation under both the old and the new 
criteria for PTSD.  

Specifically, the medical evidence shows that the veteran's 
symptomatology is manifested by considerable impairment in 
the ability to establish and maintain effective relationships 
with psychoneurotic symptoms resulting in considerable 
industrial impairment and occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; impairment of short- and 
long-term memory; impaired judgment; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  

Thus, the Board finds that the preponderance of the evidence 
supports the assignment of a 50 percent rating for the 
service-connected PTSD under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  





REMAND

With respect to the claim of service connection for 
hypertension as secondary to the service-connected PTSD, the 
Board notes that, because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision as to this claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  

The veteran in this regard should be instructed to submit 
competent evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension since service.  The veteran 
in this regard must be instructed to 
submit all competent evidence that tends 
to support his assertion that he suffers 
from hypertension due to his service-
connected PTSD or other disease or injury 
which was incurred in or aggravated by 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



